COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00504-CR


THE STATE OF TEXAS                                                      STATE

                                         V.

NATHANAEL GEHRER                                                    APPELLEE


                                    ------------

           FROM THE 158TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

               MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered the “Motion For Voluntary Dismissal Of State’s

Appeal.”     The motion complies with rule 42.2(a) of the rules of appellate

procedure.    Tex. R. App. P. 42.2(a).    No decision of this court having been

delivered before we received this motion, we grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.2(a), 43.2(f).

                                                   PER CURIAM

      1
       See Tex. R. App. P. 47.4.
PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 12, 2013




                               2